Cullen, J.:
We think the Special Term had not jurisdiction to make the order appealed from. Doubtless, the Supreme Court, as a court of equity, has concurrent jurisdiction with the Surrogate’s Court over the administration of estates, save as to probate and the issue of letters testamentary. But that jurisdiction, we think, was not properly invoked in this case. There was no action pending in this court. There was simply a proceeding in the Surrogate’s Court. In that proceeding' an order was made by the surrogate vacating a decree admitting the will of the deceased to probate. From such order an appeal was taken to the General Term, and was there pending when the order appealed from was made. Such appeal in no sense brought the whole subject-matter of the administration 'into this court, so that the equitable jurisdiction of the court attached to it.
*577There was, therefore, no proceeding or action pending in this court, in which the order appointing a receiver would properly be made. This renders it unnecessary to inquire whether the respondent could have invoked the powers of this court by an action brought for the purpose, and whether the facts shown would have justified the appointment of a receiver in such action.
The order appealed from should be reversed without costs.
Present Barnard, P. J., and Cullen, J.; Dvkman, J., not sitting.
Order appointing receiver reversed without costs.